Notice of Pre-A/A or A/A Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
• 	This action is in reply to the claim amendments and remarks submitted by Applicant on August 19, 2021.
• 	Claims 1-3, 5-8, 10-17 and 19-23 are currently pending and have been examined.

Allowable Subject Matter
Claims 1-3, 5-8, 10-17 and 19-23 are allowed.

Reasons for Allowance
Based on Applicant’s amendments to the claims and remarks, the Examiner withdraws the claim rejections discussed in the Non-Final Rejection, dated May 28, 2021. Moreover, as discussed in the Non-Final Rejection pgs. 2-4, regarding the Examiner’s analysis of the claims under 101, although the claims are directed to an abstract idea, the additional claim limitations when analyzed separately and as a whole integrate the abstract idea into a practical application. 
Thus, the claimed invention is directed to an improvement in technology for processing data transfers between entities, based on matrix barcode processing flows selected based on the one or more determined characteristics, which is directed to more than just the abstract idea. Accordingly, because claims 1, 12, and 20 (and claims claims 1-23 are patent eligible. 
Furthermore, regarding the 103 rejections, the prior art fails to teach or render obvious the limitations of the independent claims. As described above using amended claim 1 for illustrative purposes, Applicant has claimed:
1. A method, comprising: receiving, by a computing system, a matrix barcode from a computing device, the matrix barcode including a first entity identifier, wherein the matrix barcode is received based on the computing device scanning the matrix barcode; 
analyzing, by the computing system, the matrix barcode to: determine a request to initiate a data transfer between a first entity associated with the first entity identifier and a second entity; and 
determine one or more characteristics associated with the data transfer, including determining, based on a geographic location of the data transfer, a network infrastructure of a network in which the data transfer will occur; 
identifying, by the computing system based on the one or more characteristics, a first matrix barcode processing flow from a plurality of matrix barcode processing flows to follow to process the data transfer; 
verifying, by the computing system, the first entity in the data transfer based on the first entity identifier of the matrix barcode and based on the first matrix barcode processing flow, wherein the verifying includes: 
determining whether the identified first matrix barcode processing flow matches a matrix barcode processing flow selected by the first entity prior to the computing device scanning the matrix barcode; and 
processing, by the computing system in response to determining a match between the two processing flows, the data transfer between the second entity and the first entity based on the first matrix barcode processing flow.

The following prior art of reference are deemed most relevant to the allowed claim(s):

Kumar (U.S. Pat. No. 9,904,934 B1) is relevant as it describes a system and method for to enable customers to make secure electronic payments to entities (e.g., merchants, vending machines, etc.). The entities may be at brick-and-mortar locations or other locations where the entities are “offline” and may not readily receive payments from customers that have payment accounts stored and managed by a host. In various embodiments, a customer may direct the host to transfer a payment to a merchant after the customer and merchant exchange a code that includes a payment instruction. The code may be used in place of usernames, passwords, or other personal information and may be difficult for others (e.g., bystanders, etc.) to intercept. After the exchange of the code, the customer may authorize the host to a transfer payment to the merchant based on the payment instruction.
Ray (U.S. Pub. No. 20180225656) discloses methods and systems for transmitting data from a digital wallet on a user device to a designated server for use by a transaction card application process on the designated server. The method includes receiving code data generated by scanning a code image using the digital wallet on the user device, the code image being associated with a transaction card offer. The code image includes encoded data relating to the transaction card, including an identity of the designated server. Ray further teaching transmitting, to the designated server, user data for use in the transaction card application process at least a portion of the user data being securely stored by the digital wallet..
Barnes Jr. (U.S. Pub. No. 20160292737) describes a mobile communication device that determines its location and compares its location to a location associated with an automation system. If the location of the mobile communication device matches the location associated with the automation system, the mobile communication device transmits a command to the automation system. According to another method, a mobile communication device determines if it has entered wireless communication range of an automation system and determines if it has exited wireless communication range of an automation system.
Miryala (U.S. Pub. No. 20190066089) describes methods and systems for conducting secure transactions using digital barcodes. In an embodiment, a consumer mobile device launches a mobile payment application and then receives selection of a payment card account and an instruction to pay via a digital barcode by a cardholder. The consumer mobile device then generates at least one of a dynamic quick response (QR) code and a barcode, displays the QR code and/or the barcode on a display component, receives a purchase transaction confirmation request including merchant identification data and a transaction amount, and displays a confirmation notification for approval by the cardholder. Miryala teaches, In some implementations, after transaction authorization, the consumer mobile device may receive and display a transaction completed confirmation message.
Powell (U.S. Pub. No. 20150127547) describes a method and system for providing, along with a token, a token assurance level and data used to generate the token assurance level. At the time a token is issued, one or more Identification and Verification methods may be performed to ensure that the token is replacing a PAN that was legitimately used by a token requestor. Powell teaches that a token assurance level may be assigned to a given token in light of the type of ID&V that is performed and the entity performing the ID&V. Different ID&Vs may result in different token assurance levels. An issuer may wish to know the level of assurance and the data used in generating the level of assurance associated with a token prior to authorizing a payment transaction that uses the token.
Maniar (U.S. Pub. No. 20180144337) describes systems and methods for receiving forms of payment information from a mobile wallet over a wireless network such as a retail environment with a mobile device on which the mobile wallet is deployed. The art teaches further sending second wireless network description information of the retail environment over the first wireless network to facilitate access to the second wireless network by the mobile device, wherein the first wireless network operates within access range of the second wireless network; and then sending service information from a service provider associated with the retail environment over the second wireless network to request execution of a service provider-specific widget on the mobile device for completing an electronic transaction.

Accordingly, claims 1-3, 5-8, 10-17 and 19-23 are allowed because the references individually and in combination, as discussed above, and being the closest prior art of record, fail to teach or render obvious the claim limitations.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 2015/0302413 A1 to Dua. 
(2) U.S. Patent Application Publication US 20120160912 A1 to Laracey.
(3) U.S. Patent Application Publication US 20190108582 A1 to Sebastian.
(4) U.S. Patent Application Publication US 20180173906 A1 to Rodriguez.
(5) U.S. Patent Application Publication US 20190108509 A1 to Hammad.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694